



COURT OF APPEAL FOR ONTARIO

CITATION:
Butera v. Mitsubishi
    Motors Corporation, 2013 ONCA 125

DATE: 20130226

DOCKET: M42067 C56077

Blair, MacFarland and Rouleau JJ.A.

BETWEEN

Luciano
    Butera, 1515404
    Ontario Inc. operating as Niagara Mitsubishi and
    Canterra Property Holdings Inc.

Plaintiffs (Appellants)

and

Mitsubishi
    Motors Corporation, Mitsubishi
    Motor Sales of America, Inc., Mitsubishi
    Motors North America, Incl., Mitsubishi
    Motors Credit America, Inc., and Mitsubishi
    Motor Sales of Canada, Inc.

Defendants (Respondents)

David Stearns, Harry Korosis and Peter Nicholson, for
    the appellants

Brad Hanna and R. McCluskey, for the respondents

Heard and released orally:  February 13, 2013

ENDORSEMENT

[1]

The motion is allowed and an order is granted striking paragraph 1 of
    the notice of appeal.

[2]

The appellant Butera gave sworn evidence that he discovered his claims
    against the moving parties in 2006. He also conceded that the two-year
    limitation period under the
Limitation Act
of 2002, applied.

[3]

The motion proceeded before Hambly J. on that basis and was decided on
    that basis. Only now on the appeal from the decision of Hambly J. is it argued
    that the six-year limitation period under the transition provisions of the 2002
    Act apply.

[4]

In our view, to permit the appellants to raise this new ground of appeal
    at this time causes prejudice to the moving party. Had the appellants raised
    this argument in the court below, the moving party would have had the
    opportunity to develop an evidentiary record to demonstrate that the deemed
    discovery and transition provisions of the 2002
Limitation Act
do not
    apply in the manner now argued by the appellants. Further, in our view, it
    would be manifestly unfair to permit the appellants to advance this new
    argument at this time.

[5]

Costs to the moving party fixed at $20,000 all inclusive as agreed.

R.A. Blair
    J.A.

J.
    MacFarland J.A.

Paul
    Rouleau J.A.


